NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                    AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN REYNEL-SALINAS,                             No.   15-73141

                Petitioner,                      Agency No. A097-762-600

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Juan Reynel-Salinas, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. We dismiss the

petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Reynel-Salinas failed to show exceptional and extremely unusual hardship to his

qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Reynel-Salinas’ contentions that the agency failed to provide a reasoned

explanation, consider the totality of the circumstances, or consider relevant

arguments and evidence are not supported by the record and thus do not invoke our

jurisdiction. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (absent

a colorable legal or constitutional claim, the court lacks jurisdiction to review the

agency’s discretionary determination regarding hardship); Martinez-Rosas, 424
F.3d at 930 (“To be colorable in this context, . . . the claim must have some

possible validity.” (citation and internal quotation marks omitted)).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    15-73141